On the Merits.
The record discloses the fact, that, notwithstanding the prayer of plaintiff’s petition, demands,- amongst other things, that the defendant “show cause why this court should not appoint an officer as re- “ cciver, custodian, judicial sequestrator, or otherwise, to take into his “ possession and control, all of the said property, etc.,” and an order was subsequently made, on the motion of plaintiffs, granting a judicial sequestration of the assets and property of the corporation, the court-made and entered a still later order appointing a receiver for the defendant corporation upon the ex parte application of the plaintiff,, during the pendency of the suit, and he at once took and subscribed the necessary oath, gave bond and entered upon the discharge of the duties of that office.
It is from that order that this appeal is prosecuted, and the question-for decision is, whether a receiver can bo thus appointed.
Wo think not. The trend of authority is just the other way.
In Baker vs. Portable R. R. Co., 34th Ann. 754, on a careful review *145of adjudicated eases it was held, that the power of courts in Louisiana to appoint receivers is exceptional and limited.
In Frazier vs. Wilcox, 4 Robinson, 517, the court said:
“We are not to be understood as giving- our sanction to an opinion “ sometimes expressed, that the judges of the inferior courts, with- “ out the assent of the parties to a suit, or with the consent of only one “ of them, can exercise the powers of a chancellor and appoint of their “ own accord, receivers for the purpose of collecting and keeping the “ funds attached, or that may be the subject of litigation.”
The same doctrine was announced and reiterated in United States vs. The United States Bank, 11 Robinson, 418.
In Martin vs. Blanchin, 16th Ann. 237, it was held not to be within the authority of the District Court to appoint ex parte a receiver of assets belonging to a partnership; and the court said, that the proper course was, either to obtain a writ of sequestration, or a rule on the defendants to concur in the appointment of a receiver by the parties.
In the present ease the plaintiffs demanded and secured an order for the issuance of a writ of judicial sequestration of the assets of the-corporation, and caused the sheriff to take same into his custody; and subsequently he demanded and obtained an ex parte order appointing a receiver.
In State ex rel. Brittin vs. City, 43rd Ann. 829, this court said after carefully reviewing all the decisions of this court, viz:
“No principle of law is better settled than that courts have no-“power to appoint receivers ex parte without notice or hearing of the ' “ party in interest, and unless a basis for the appointment is alleged' “ and proved.”
See High on Receivers, Secs. 17; 111; 115.
The right of courts to grant writs of judicial sequestration pendente lite was distinctly recognized in Eltringham vs. Clark & Pringle, 49th Ann. 343; also, in Allen West & Bush vs. Whetstone, 35th Ann. 846.
But we are aware of no authority for the appointment of a receiver-ex parte in a pending suit against a corporation as appears to have been done in this case.
Our conclusion is to annul the order appointing the receiver, and' remand the canse to the District Court for further proceedings according to law.
It is therefore ordered and decreed, that the interlocutory order,appointing a receiver be and the same is hereby annulled and revoked;. *146and it is further ordered and decreed that the cause be remanded to the lower court for further proceeding's according to law — the costs of appeal to be taxed against the plaintiffs and appellees, and those of the court below to await its final action thereon.
Breaux, J., dissents.
Nioholls, 0. J., absent.